Citation Nr: 0807151	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-21 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for kidney failure

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from December 1976 to April 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Regional Office (RO) that denied the veteran's claims for 
service connection for kidney failure and for hypertension.  


FINDINGS OF FACT

1.  The veteran had proteinuria in service, and this 
represented the onset of his kidney disease initially 
diagnosed following service.

2.  The veteran's hypertension is directly related to his 
kidney disease.


CONCLUSIONS OF LAW

1.  Kidney failure was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(b) 
(2007).

2.  Hypertension is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the holding in Allen.  Regardless, based upon the 
facts in this case, the regulatory change does not impact the 
outcome of the appeal.

The service medical records disclose that the veteran was 
seen in the nephrology clinic in March 1989.  It was noted 
that he had a significant past medical history of 
asymptomatic proteinuria during a recent evaluation for viral 
gastroenteritis syndrome.  An historical review was notable 
for documented proteinuria as early as 1982.  Following an 
examination, the impression was asymptomatic "dip" 
proteinuria of at least seven years duration without 
apparently underlying hypertension or intrinsic renal 
disease.  The veteran complained of right flank pain and 
asymptomatic proteinuria of seven years in August 1989.  It 
was indicated that the veteran had undergone a renal 
ultrasound which the veteran said he was told by a 
radiologist was normal.  The impression was asymptomatic non-
nephrotic proteinuria with slightly decreased glomerular 
filtration rate.  

In September 1989, a nephrologist noted the veteran's history 
and stated that blood pressure and renal function had 
remained normal.  He indicated that when the veteran had been 
evaluated in August 1989, a urinalysis showed 200 mg/dl 
protein and on microscopic occasional hyaline casts and rare 
WBC's.  Laboratory studies showed blood urea nitrogen of 16, 
and creatinine 1.1.  Predominant albuminauria was noted.  A 
kidney, ureter and bladder study showed no calcific densities 
consistent with nephrolithiasis.  The nephrologist summarized 
that the veteran had asymptomatic urinary abnormality with 
non-nephrotic proteinuria.  He stated that the veteran's 
renal function remained stable and that the veteran was 
normotensive.  

Clinical evaluations of the genitourinary and cardiovascular 
systems were normal on the retirement examination in January 
1994.  A urinalysis was negative for albumin.  

On VA general medical examination in June 1994, the 
genitourinary system was evaluated as normal.  Five blood 
pressure readings were within normal limits.  A urinalysis 
was negative for protein.  No pertinent diagnosis was made.

A kidney ultrasound at a service department facility in 
September 2002 noted that the veteran had a history of 
hypertension, proteinuria and azotemia.  The impressions 
following the ultrasound were increased echogenicity of the 
bilateral renal cortices, with abnormal increased resistive 
index on the right and normal on the left, and intrarenal 
hydronephrosis on the right without ureteral hydronephrosis.  
The veteran was referred to a private nephrologist in 
November 2002.  It was reported that the veteran had been 
diagnosed with hypertension eight years earlier.  Following 
an examination, the assessments were 4+ proteinuria on 
dipstick; possibly chronic glomerulonephritis; chronic renal 
failure probable secondary to proteinuria; hypertension, 
probably due to chronic renal failure; and mild right 
hydronephrosis.  

Additional medical records reflect a diagnosis of end stage 
renal disease.

The veteran was afforded a VA genitourinary examination in 
May 2007.  The examiner reviewed the claims folder.  It was 
indicated that medical records showed that hypertension was 
diagnosed in November 2001.  The diagnoses were end stage 
renal disease due to glomerulonephritis and essential 
hypertension with superimposed renovascular hypertension.  
The examiner commented that the veteran's proteinuria was 
intermittent in service.  She noted that the veteran had 
proteinuria without pathologic casts or other evidence of 
renal disease at separation.  She stated that at that time, 
the veteran had non-nephrotic proteinuria, that is, benign, 
asymptomatic proteinuria without objective evidence of renal 
disease.  She further noted that it appeared that the veteran 
had been diagnosed with hypertension in November 2001, prior 
to renal failure.  She concluded that she could not state the 
exact cause of the veteran's renal failure without resorting 
to speculation.  

In a statement dated in November 2007, C.M.P., M.D., a 
private nephrologist noted that the veteran had been under 
his care since August 2006.  He related that he had reviewed 
service medical records in order to render an opinion as to 
whether the veteran had evidence of chronic kidney disease in 
service.  The physician noted that the veteran had been seen 
by a nephrologist in service.  Dr. P. indicated that a 24-
hour urine to quantitate the amount of protein was not done, 
but a kidney filtration was measured in August 1989 and 
showed a creatinine clearance of 56.5 ml/min.  He asserted 
that this result would be viewed as stage III chronic kidney 
disease by definition, and that a kidney biopsy would be 
recommended.  He acknowledged that no biopsy was done in 
service or thereafter.  Dr. P. also noted that he had 
reviewed some of the veteran's post-service medical records.  
He concluded that the veteran's kidney disease probably 
started in 1982 or earlier, and that the veteran likely had 
some type of chronic glomerulonephritis that could only have 
been diagnosed by kidney biopsy. 

The Board acknowledges that there is no indication that Dr. 
P. reviewed the entire claims folder.  It is apparent, 
however, that he did review key documents.  While the VA 
examiner was unable to form any opinion, based on his review 
of the records, Dr. P. unequivocally concluded that the 
veteran's kidney disease had its onset in service.  The Board 
finds, therefore, that the preponderance of the evidence 
supports the claim for service connection for kidney failure.  

Accordingly, the Board further concludes that service 
connection is also warranted for hypertension secondary to 
the underlying renal disease.


ORDER

Service connection for kidney failure is granted.

Service connection for hypertension is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


